DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	Claims 1-10 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-10 is the inclusion of the limitations of: a magnetic connector attached to the rim of a wheel of a vehicle; a magnetic bar removably connected to the magnetic connector; the magnetic bar is connected to a rotator within the improved alternator, wherein the magnetic bar does not make physical contact with the alternator.  It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
YEATMAN et al. (WO 2009034321 A1) discloses an electrical power generator mounted on a driving shaft of a rotation source (Fig. 5). YEATMAN et al. however does not teach such elements as a magnetic connector attached to the rim of the rotation source; a magnetic bar removably connected to the magnetic connector; the magnetic 
Ji et al. (CN 201590739 U, machine translation in English) discloses an electrical power generator mounted on a wheel rim of a vehicle (Fig. 3). Ji et al. however does not teach such elements as a magnetic connector attached to the rim of the rotation source; a magnetic bar removably connected to the magnetic connector; the magnetic bar is connected to a rotator within the electrical power generator, wherein the magnetic bar does not make physical contact with the electrical power generator.
Smith et al. (US 20010008191 A1) discloses a plurality of alternators (20/30) located about the axels of each wheel of a vehicle (Fig. 3). Ji et al. however does not teach such elements as a magnetic connector attached to the rim of the wheel; a magnetic bar removably connected to the magnetic connector; the magnetic bar is connected to a rotator within the alternator, wherein the magnetic bar does not make physical contact with the alternator.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837